              Case 2:15-cr-00332-KJD-NJK Document 90 Filed 11/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                   JUDGMENT
                        Plaintiff,
       v.                                          Case Number: 2:15-cr-00332-KJD-NJK
Damir Vucic                                           (Related case: 2:18-cv-02296-KJD   )


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.
X
       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Respondent against Petitioner. Defendant is DENIED a
Certificate of Appealability.




       November 16, 2020
       ____________________                                 DEBRA K. KEMPI
       Date                                                Clerk



                                                            /s/ J. Matott
                                                           Deputy Clerk
